/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson (US 2012/0327874)(hereinafter Eriksson).
	Regarding claim 1, Eriksson discloses a method for a user equipment (UE) to report channel state information (CSI) in a wireless communication system, the method comprising:
  	constructing the CSI for a plurality of frequency bands configured for a reporting of the CSI (see Eriksson, p. [0069], e.g., CSI report behavior, which reports wideband CSI (WB CSI) and subband CSI (SB CSI) in different time instances, and p. [0075]); and 
 	reporting the CSI to a base station (see Eriksson, p. [0035]), wherein the CSI includes 
i) first CSI including wideband information related to the plurality of frequency bands (see Eriksson, p. [0026], e.g., receiving a wideband CSI related to UE, from the UE, and p. [0035], e.g., ) and  ii) second CSI including subband information related to each of the plurality of frequency bands (see Eriksson, p. [0026], e.g., receiving UE-selected subband CSI from the UE, obtaining bandwidth part related CSI parameter), wherein, based on the plurality of frequency bands being based on a plurality of bandwidth parts (BWPs) (see Eriksson, p. [0004], e.g., the whole bandwidth is divided into M so-called bandwidth parts, and each bandwidth part contains several subbands. In each bandwidth part, one best subband CQI will be reported), the wideband information is based on representative information commonly related to the plurality of BWPs and the subband information is based on differential information related to the representative information (see Eriksson, p. [0004], e.g., the whole bandwidth is divided into several subbands, and only a WideBand (WB) CQI and M CQIs for the M Subbands (SBs) with best Signal to Interference and Noise Ratio (SINR) are reported).  
 	Regarding claim 2, Eriksson discloses the method of claim 1, wherein constructing the CSI  comprises: construct, by the UE, the first CSI based on the representative information (see Eriksson, p. [0074], e.g., a CSI report is sent for each bandwidth part K times between two consecutive WB CSI instances, where K denotes the number of full cycles of J reports); and construct, by the UE,  the second CSI based on differential value between an element included in the CSI of each BWP and an element included in the first CSI (see Eriksson, p. [0074], e.g., the UE selects the subband having the highest SINR value for each bandwidth part and reports this CSI to the base station).     
 	Regarding claim 3, Eriksson discloses the method of claim 2, wherein the CSI includes at least one of a channel quality indicator (CQI), a precoding matrix index (PMI), or a rank indicator (RI), as a component, wherein the representative information is a mean value of each of components included in the CSI of the plurality of BWPs (see Eriksson, p. [0022], e.g., Channel Quality Indicator, CQI, Precode Matrix Indicator, PMI and Rank Indicator, are all comprised in Channel State Information, CSI).  
 	Regarding claim 4, Eriksson discloses the method of claim 2, wherein the representative information is CSI of a BWP with a reference index among the plurality of BWPs (see Eriksson, p. [0074]).
	Regarding claim 9, Eriksson discloses the method of claim 2, wherein, based on a component included in the CSI being different for each BWP, the second CSI includes information for the component of the 
	Regarding claim 15, Eriksson discloses a user equipment (UE) reporting channel state information (CSI) in a wireless communication system, the UE comprising: 
a transmitter configured to transmit a radio signal; a receiver configured to receive the radio signal; and a processor configured to control the transmitter and the receiver (see Eriksson, Fig. 1, e.g. UE 12), wherein the processor is configured to: 
construct the CSI for a plurality of frequency bands configured for a reporting of the CSI (see Eriksson, p. [0069], e.g., CSI report behavior, which reports wideband CSI (WB CSI) and subband CSI (SB CSI) in different time instances); and report the CSI to a base station (see Eriksson, p. [0035]), wherein the CSI includes i) first CSI including wideband information related to the plurality of frequency bands (see Eriksson, p. [0026], e.g., receiving a wideband CSI related to UE, from the UE, and p. [0035]) and ii) second CSI including subband information related to each of the plurality of frequency bands (see Eriksson, p. [0026], e.g., receiving UE-selected subband CSI from the UE, obtaining bandwidth part related CSI parameter), wherein, based on the plurality of frequency bands being based on a plurality of bandwidth parts (BWPs) (see Eriksson, p. [0004], e.g., the whole bandwidth is divided into M so-called bandwidth parts, and each bandwidth part contains several subbands. In each bandwidth part, one best subband CQI will be reported), the wideband information is based on representative information commonly related to the plurality of BWPs and the subband information is based on differential information related to the representative information (see Eriksson, p. [0004], e.g., the whole bandwidth is divided into several subbands, and only a WideBand (WB) CQI and M CQIs for the M Subbands (SBs) with best Signal to Interference and Noise Ratio (SINR) are reported).
 	Regarding claim 16, Eriksson discloses a UE of claim 15, wherein the processor is configured to: construct the first CSI based on the representative information (see Eriksson, p. [0074], e.g., a CSI report is sent for each bandwidth part K times between two consecutive WB CSI instances, where K denotes the number of full cycles of J reports); and construct the second CSI based on a differential value between an element included in the CSI of each BWP and an element included in the first CSI (see Eriksson, p. [0074], e.g., the UE selects the subband having the highest SINR value for each bandwidth part and reports this CSI to the base station).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of Takeda et al (US 2018/0255566)(hereinafter Takeda).
	Regarding claim 12, Eriksson does not expressly disclose the method of claim 1, wherein reporting the CSI comprises: based on a size of the CSI exceeding a total payload size, adjusting the size of the CSI based on the total payload size and transmitting the CSI.  
 	Takeda discloses the above recited limitations (see Takeda, p. [0067-0069], e.g.,  when the P-CSIs to be transmitted at a predetermined timing exceed the maximum payload size, the UE drops at least one P-CSI so that the size of the UCI is less than or equal to the maximum payload size).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Takeda’s teachings into Eriksson.  The suggestion/motivation would have been to limit the maximum payload size (or coding rate) that can be supported by using higher layer signaling as suggested by Takeda. 	
 	Regarding claim 13, the combined teachings of Eriksson and Takeda disclose the method of claim 12, wherein reporting the CSI comprises: selecting, by the UE, at least one of the plurality oselected BWP (see Eriksson, p. [0028], e.g., the step of receiving a UE-selected subband CSI may further comprise receiving a UE-selected subband CSI for a first bandwidth part).  
 	
Allowable Subject Matter
Claims 5-8, 10-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477